Lord, J.
In this case the citation was served upon the proper person. The officer who served it was properly qualified to make service upon such person. The plaintiff however says that these facts do not appear of record. The fallacy of his position is in the assumption that it must appear by the officer’s return that service was made upon the proper person, and that no other evidence is competent to prove the fact. This is not so. The officer’s return is evidence, and conclusive evidence of the fact of service and of the mode of service; but he does not know, nor is it his duty to inquire, whether the person, upon whom by his precept he is directed to make the service, is the proper person to be notified. The party interested in having the service made selects, at his peril, the person upon whom the notice shall be served. Service having been made upon the proper person, and by an officer competent to make the service upon such person, upon the agreed statement there must be

Judgment for the defendant.